J-S30036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANKIE JEROME CLARK                       :
                                               :
                       Appellant               :   No. 521 MDA 2021

              Appeal from the PCRA Order Entered March 30, 2021
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0003745-2006,
                             CP-22-CR-0003747-2006


BEFORE:      BENDER, P.J.E., McCAFFERY, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                               FILED MARCH 04, 2022

        Frankie Jerome Clark appeals, pro se, from the order dismissing his fifth

petition filed pursuant to the Post Conviction Relief Act (PCRA). See 42

Pa.C.S.A. §§ 9541-9546. As best can be discerned from his hand-written brief,

Clark contends that following his 2007 guilty plea, which consisted of

admitting to, among other offenses, burglary, the sentencing court improperly

utilized his prior burglary convictions, leading to a lengthier and statutorily

inappropriate incarceration period. We are constrained to quash this appeal.

        On May 3, 2021, the PCRA court issued an order directing Clark to file a

statement of matters complained of on appeal pursuant to Pennsylvania Rule

of Appellate Procedure 1925(b) within twenty-one days of that order’s entry.

See PCRA Court Order, 5/3/21. The order also stated that failure to comply
____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S30036-21



with this requirement “may be considered by the appellate court as a waiver

of all objections to the order, ruling, or other matter complained of.” Id. On

June 10, 2021, far in excess of the twenty-one-day period defined in the prior

order, the PCRA court filed an order indicating that Clark, as of that date, had

not complied with the May 3, 2021 statement requirement. See Memorandum

Statement in Lieu of Opinion, filed 6/10/21 (distributed 6/11/21).

      Through our independent review of the record, we have confirmed that

Clark failed to file the requisite statement. Moreover, Clark has not presented

any basis to excuse this deficiency. Accordingly, Clark’s failure to file a court-

ordered Rule 1925(b) statement results in a waiver of all claims on appeal.

See Commonwealth v. Auchmuty, 799 A.2d 823, 825 (Pa. Super. 2002)

(indicating that waiver stems from a pro se appellant’s failure to file a court-

ordered Rule 1925(b) statement).

      Although the 1925(b) statement issue is dispositive, we further note

that Clark’s brief is woefully deficient in multiple ways. See Pa.R.A.P. 2111

(identifying the discrete components necessary for an appellate brief). Clark’s

three-page brief, bereft of any headings, contains no statement of jurisdiction,

order or other determination in question, statement of both the scope of

review and the standard of review, or statement of questions involved. See

id.; but see Appellant’s Brief, at 1-3. To the extent Clark’s brief contains a

statement of the case, summary of argument, and full-length argument, such

areas are almost completely undeveloped. See Pa.R.A.P. 2111; but see

Appellant’s Brief, at 1-3. As such, even if Clark had filed a Rule 1925(b)

                                      -2-
J-S30036-21



statement, we would be precluded from meaningful review of his underlying

issue or issues, given those numerous defects. See Pa.R.A.P. 2101 (stating

that “if the defects are in the brief … and are substantial, the appeal … may

be quashed or dismissed”).

       Appeal quashed.1




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:03/04/2022




____________________________________________


1 We further note that the PCRA court dismissed Clark’s PCRA petition at two
criminal docket numbers. However, Clark only filed one notice of appeal, which
is, at a minimum, facially violative of our Supreme Court’s holding in
Commonwealth v. Walker. See 185 A.3d 969, 976-77 (Pa. 2018) (stating
that “when a single order resolves issues arising on more than one lower court
docket, separate notices of appeal must be filed. The failure to do so will result
in quashal of the appeal.”). While subsequent cases have carved out
exceptions to this rule, see, e.g., Commonwealth v. Larkin, 235 A.3d 350,
354 (Pa. Super. 2020) (en banc) (allowing for an exception to Walker if there
is a breakdown in the court’s operations), such a determination in the present
matter is irrelevant given our quashal of Clark’s appeal on a separate ground.

                                           -3-